Citation Nr: 0600973	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran filed a timely Notice of Disagreement 
(NOD) with respect to an August 2001 rating decision denying 
service connection for heart disease.  

2.  Whether the veteran filed a timely NOD with respect to an 
August 2001 rating decision denying service connection for 
residuals of prostate cancer.  

3.  Whether the veteran filed a timely NOD with respect to an 
August 2001 rating decision denying service connection for a 
psychiatric disability.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970, and had subsequent reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 determination that the veteran had not 
submitted a timely NOD regarding an August 2001 decision 
denying service connection claims for heart disease, 
residuals of prostate cancer, and a psychiatric disability. 

In September 2005, the veteran testified before a Veterans 
Law Judge sitting at the RO.  The transcript of the hearing 
is associated with the claims folder and has been reviewed.  
The case is now before the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  In an August 2001 rating action, the RO denied service 
connection for heart disease, residuals of prostate cancer, 
and a psychiatric disability.

3.  No correspondence was received by the RO from the veteran 
within one year of notification of the August 2001 decision.




CONCLUSION OF LAW

The veteran did not file a timely NOD regarding an August 
2001 rating decision denying service connection for heart 
disease, residuals of prostate cancer, and a psychiatric 
disability, thus, the Board does not have jurisdiction to 
consider such matters on the merits.  38 U.S.C.A. §§ 5107, 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he filed a timely NOD with respect 
to an August 2001 rating decision denying service connection 
claims for heart disease, residuals of prostate cancer, and a 
psychiatric disability.  An appeal to the Board consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  The NOD must be filed within one 
year from the date that the RO mails notice of the 
determination.  The date of mailing of the notification is 
presumed to be the same as the date of the letter.  38 C.F.R. 
§ 20.302(a).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

After a timely NOD is filed, the RO is to take such review 
action as is appropriate and, if the matter is not resolved 
to the claimant's satisfaction, issue an SOC.  38 U.S.C.A. § 
7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once an SOC is 
issued, the claimant must then file a Substantive Appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

The August 2001 letter notifying him of the rating action was 
not returned as undeliverable.  On review of all evidence of 
record, the Board finds that the veteran did not file a 
timely NOD regarding the RO's August 2001 rating decision 
denying his service connection claims for heart disease, 
residuals of prostate cancer, and a psychiatric disability.  
The Board notes that the RO properly advised the veteran of 
his appellate rights at the time of the August 2001 decision 
by enclosing a VA Form 4107, "Notice of Procedural and 
Appellate Rights."  However, the record reflects that the RO 
did not receive correspondence from the veteran during the 
one-year period following notification of that decision.  In 
fact, no additional correspondence was received from the 
veteran until October 2003, at which time he submitted a 
statement disagreeing with the August 2001 rating decision.  
Thus, the Board finds that there was no document received 
within the one year time period that could be reasonably 
construed as an NOD regarding the August 2001 decision.  
Accordingly, the Board must conclude that the veteran failed 
to submit a timely NOD with respect to the RO's August 2001 
denial of his service connection claims for heart disease, 
residuals of prostate cancer, and a psychiatric disability.

At his hearing, the veteran claimed that he may not have been 
getting all of his mail at the time of the rating action and 
may not have received timely notice of the rating action.  
However, he was notified and reported to a VA examination in 
May 2001, and there is no showing that he changed his address 
or was not receiving other correspondence sent to that 
address from VA.  Notice means written notice sent to a 
claimant or payee at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2005).  Since there is evidence that he 
was mailed notice of the August 2001 rating action at his 
address of record, the presumption of regularity attaches.  
See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the 
presumption of regularity: that public officers have properly 
discharged their official duties in absence of clear evidence 
to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(regarding the applicability of the presumption of regularity 
to RO actions).  

As such, the Board does not have jurisdiction to review these 
claims, and, pursuant to the Board's authority under 38 
U.S.C.A. § 7105(d)(3), the appeal as to those matters must be 
dismissed.  

Since it has been decided herein that the veteran did not 
file a timely NOD with respect to the August 2001 rating 
decision, such rating decision is considered final.  Should 
the veteran wish to reopen his service connection claims for 
heart disease, residuals of prostate cancer, and a 
psychiatric disability, he must submit new and material 
evidence.  See 38 U.S.C.A. § 3.156 (2005).

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  See 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to the instant case.  


ORDER

As the veteran did not file a timely NOD with respect to the 
August 2001 RO decision denying service connection for heart 
disease, residuals of prostate cancer, and a psychiatric 
disability, the Board has no jurisdiction of those matters, 
and the appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


